DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 05/04/2021 have been entered and considered.
Claims 4, 14 and 18 have been cancelled.
Claims 1, 12 and 17 have been amended.
Claims 21-23 have been added.
Claims 1-3, 5-13, 15-17 and 19-23 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/04/2021, with respect to independent claims 1, 12 and 17 have been fully considered and are persuasive.  The rejection of claims 1, 12 and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-13, 15-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 12 and 17 are allowed based upon convincing arguments presented in the remarks dated 05/04/2021.
Claims 2-3 and 5-11 are dependent upon claim 1.

Claims 19-20 are dependent upon claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TOM Y LU/Primary Examiner, Art Unit 2667